DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2022.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 25 June 2020 and 15 September 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muralidharan et al. (US 2021/0065052).

Regarding claim 1, Muralidharan et al. disclose a method of compressing a machine learning model, the method comprising: 
receiving a machine learning model implemented in a computing system (Figure 2, 222 [reference machine learning model] is received and implemented in the computing system of Figure 2.); 
training the machine learning model using a first set of training data (Figure 2, 228 [learning step] trains the reference machine learning model 222 using a set of training data, see paragraph [0032].); 
executing a sparsity-inducing regularization optimization process on the machine learning model (Figure 2, 122 is a “sparsity-inducing regularization optimization process”.  See also Figure 4.); 
based on the sparsity-inducing regularization optimization process, receiving a compressed machine learning model (Figure 2, 230 and 226 and Figure 4.); and 
executing the compressed machine learning model to generate one or more outputs (Figure 2, 238 and 236 and paragraph [0031].).

Regarding claim 9, Muralidharan et al. disclose the method of claim 1, wherein the machine learning model is a deep neural network (Paragraph [0023]).

Regarding claim 14, please refer to the rejection of claim 1, and furthermore Muralidharan et al. also disclose a computing system for enhanced data processing in a neural network environment (Figure 1), the computing system comprising one or more processors (Figure 1, 102), and a computer-readable storage medium having computer-executable instructions stored thereupon (Figure 1, 116).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al. (US 2021/0065052) in view of Min (US 2014/0310221) and further in view of Chen et al. (US 2021/0192808).

Regarding claim 7, Muralidharan et al. disclose the method of claim 1.
Muralidharan et al. fail to teach the method further comprising an orthant step 
Min discloses a method comprising an orthant step (Paragraph [0022]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the orthant step taught by Min in the method taught by Muralidharan et al.  The motivation to combine would have been in order to use a more efficient methodology in the optimization (See paragraph [0022] of Min.).
Muralidharan et al. and Min fails to teach the method further comprising a proximal gradient method.
Chen et al. disclose a method comprising a proximal gradient method (Paragraph [0043]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the proximal gradient method taught by Chen et al. in the method taught by Muralidharan et al.  The motivation to combine would have been in order to further improve the efficiency of the optimization process when used for image reconstruction (See paragraph [0002] of Chen et al.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al. (US 2021/0065052) in view of Chen et al. (US 2021/0192808).

Regarding claim 20, Muralidharan et al. disclose the computing system of claim 14.
Muralidharan et al. fail to explicitly teach wherein the machine learning model is configured to implement one or more of image recognition, sound recognition, recommendation generation, or data analysis.
Chen et al. disclose wherein a machine learning model is configured to implement one or more of image recognition (Paragraph [0003]), sound recognition, recommendation generation, or data analysis.
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the machine learning model taught by Muralidharan et al. for image recognition as taught by Chen et al..  The motivation to combine would have been in order to improve image recognition by using  the more efficient compressed machine learning model.

Allowable Subject Matter

Claim 2-6, 8 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 2 is that the claim recites “wherein the sparsity-inducing regularization optimization process comprises a stochastic method for solving the l1-regularization problem 

    PNG
    media_image1.png
    54
    435
    media_image1.png
    Greyscale
    ” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 3-6 are objected to due to their dependency from claim 2.
The primary reasons for indicating allowable subject matter in claim 8 is that the claim recites “further comprising using switching parameters to control a period for the orthant step and proximal gradient method” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The primary reasons for indicating allowable subject matter in claim 15 is that the claim recites “wherein the sparsity-inducing regularization optimization process comprises an orthant-based proximal stochastic gradient method” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 16-19 are objected to due to their dependency from claim 15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
5 December 2022